   Case: 1:16-cv-09788 Document #: 420 Filed: 08/02/19 Page 1 of 2 PageID #:8210




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MAUI JIM, INC.,                                 )
an Illinois Corporation,                        )
                                                ) Case No. 16-cv-09788
        Plaintiff,                              )
                                                ) Hon. Marvin E. Aspen
   v.                                           )
                                                )
SMARTBUY GURU ENTERPRISES, a                    )
Cayman Island Company, MOTION                   )
GLOBAL LTD., a Hong Kong Company,               )
SMARTBUYGLASSES SOCIETÁ A                       )
RESPONSABILITÁ LIMITATA, an                     )
Italian Company, SMARTBUYGLASSES                )
OPTICAL LIMITED, a Hong Kong                    )
Company,                                        )
                                                )
        Defendants.                             )


             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON
         DEFENDANTS’ DEFAMATION AND UNJUST ENRICHMENT CLAIMS

        In accordance with the Court’s minute entry of July 15, 2019 (ECF 407), Plaintiff hereby

moves for summary judgment on Defendants’ defamation and unjust enrichment claims. See

Counts II and VII of Defendants’ Second Amended Counterclaim (ECF 259). Plaintiff submits

with this Motion a Memorandum that applies the material facts not in genuine dispute to the

relevant law. For the reasons set forth in the Memorandum, Plaintiff is entitled to summary

judgment on Defendants’ defamation and unjust enrichment claims under Fed.R.Civ.P. 56(a).

                                            Respectfully submitted,

                                            /s/ John Gabrielides
                                            John Gabrielides (Illinois Bar No. 6198323)
                                            BARNES & THORNBURG LLP
                                            One North Wacker Drive, Suite 4400
                                            Chicago, IL 60606
                                               1

        DMS 14869685.1
Case: 1:16-cv-09788 Document #: 420 Filed: 08/02/19 Page 2 of 2 PageID #:8211




                                   (312) 357-1313
                                   jgabrielides@btlaw.com

                                   Michelle M. Mikol (Illinois Bar No. 6290243)
                                   BARNES & THORNBURG LLP
                                   1717 Pennsylvania Avenue NW, Suite 500
                                   Washington, DC 20006
                                   (202) 371-6356
                                   mmikol@btlaw.com

                                   Attorneys for Plaintiff




                                      2

   DMS 14869685.1
